Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-2, 4-10 and 12-15 are allowed.
2.	The following is an examiner’s reason for allowance:
a.          Regarding claims 1 and 10, the Gao fails to teach, suggest or make obvious by disclosing all the claimed limitations in claims 1 and 10. Therefore, claims 1 and 10 are allowable. 

        Conclusion
3.              Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.







DETAILED ACTION
        Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s reason for allowance:
a.          Regarding claims 1, 9 and 15, Kozisek (US 2008/0259851) discloses a system and method for enabling subscribers of a communications carrier to access a network of other subscriber (see abstract) but fails to teach, suggest or make obvious by disclosing all the claimed limitations in claims 1, 9 and 15. Therefore, claims 1, 9 and 15 are allowable. 


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment on Statement of Reasons for Allowance”.

Prior Art made of record
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Maes (US 2009/0112875) teaches shared view of customers across business support systems and a service delivery platform.
b.	Kearney et al., (US 2007/0187481) teaches a controlling transactions.

 Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is 571-272-8566.  The examiner can normally be reached on M-Sat (6am- 10pm).
            If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/Kwasi Karikari/
Patent Examiner; Art Unit 2617.